Exhibit 10.1

COBRA ELECTRONICS CORPORATION

1997 STOCK OPTION PLAN

I. INTRODUCTION

1.1 Purposes. The purposes of the 1997 Stock Option Plan (the “Plan”) of Cobra
Electronics Corporation (the “Company”) and its subsidiaries from time to time
(individually a “Subsidiary” and collectively the “Subsidiaries”) are to align
the interests of the Company’s stockholders and the recipients of options under
this Plan by increasing the proprietary interest of such recipients in the
Company’s growth and success and to advance the interests of the Company by
attracting and retaining officers and other employees. For purposes of this
Plan, references to employment by the Company shall also mean employment by a
Subsidiary.

1.2 Administration. This Plan shall be administered by a committee (the
“Committee”) designated by the Board of Directors of the Company (the “Board”)
consisting of at least two members of the Board, each of whom shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and an “outside director”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”).

The Committee shall, subject to the terms of this Plan, select eligible persons
for participation in this Plan and determine the number of shares of common
stock, $.33-1/3 par value, of the Company (“Common Stock”) subject to each
option granted hereunder, the exercise price of such option, the time and
conditions of exercise of such option and all other terms and conditions of such
option, including, without limitation, the form of the option agreement. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an option, conditions with respect to the grant, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties. Each
option hereunder shall be evidenced by a written agreement (an “Agreement”)
between the Company and the optionee setting forth the terms and conditions
applicable to such option.

The Committee may delegate some or all of its power and authority hereunder to
the Chief Executive Officer or other executive officer of the Company as the
Committee deems appropriate; provided, however, that the Committee may not
delegate its power and authority with regard to (i) the grant of an option under
this Plan to any person who is a “covered employee” within the meaning of
Section 162(m) of the Code or who, in the Committee’s judgment, is likely to be
a covered employee at any time during the period an option granted hereunder to
such employee would be outstanding or (ii) the selection for participation in
this Plan of an officer or other person subject to Section 16 of the Exchange
Act or decisions concerning the timing, pricing or amount of an option grant to
such an officer or other person.



--------------------------------------------------------------------------------

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.3 Eligibility. Participants in this Plan shall consist of such officers and
other employees or persons who are expected to become employees of the Company
and its Subsidiaries as the Committee in its sole discretion may select from
time to time. The Committee’s selection of a person to participate in this Plan
at any time shall not require the Committee to select such person to participate
in this Plan at any other time.

1.4 Shares Available. Subject to adjustment as provided in Section 3.7, 300,000
shares of Common Stock shall be available for grants of options under this Plan.
To the extent that shares of Common Stock subject to an outstanding option are
not issued or delivered by reason of the expiration, termination, cancellation
or forfeiture of such option or by reason of the delivery of shares of Common
Stock to pay all or a portion of the exercise price of such option or to satisfy
all or a portion of the tax withholding obligations relating to such option,
then such shares of Common Stock shall again be available under this Plan.

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise, or a
combination thereof.

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options may be granted during any calendar year to any person
shall be 150,000, subject to adjustment as provided in Section 3.7.

II. STOCK OPTIONS

2.1 Grants of Stock Options. The Committee may, in its discretion, grant options
to purchase shares of Common Stock to such eligible persons as may be selected
by the Committee. Each option, or portion thereof, that is not an incentive
stock option, shall be a non-qualified stock option. An incentive stock option
shall mean an option to purchase shares of Common Stock that meets the
requirements of Section 422 of the Code, or any successor provision, which is
intended by the Committee to constitute an incentive stock option. Each
incentive stock option shall be granted within ten years of the effective date
of this Plan. To the extent that the aggregate Fair Market Value (determined as
of the date of grant) of shares of Common Stock with respect to which options
designated as incentive stock options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or Subsidiary) exceeds the amount (currently $100,000)
established by the Code, such options shall constitute non-qualified stock
options. “Fair Market Value” shall mean the closing price of a share of Common
Stock on The Nasdaq Stock Market on the date as of which such value is being
determined or, if there shall be no closing price on such date, on the next
preceding date for which a closing price was reported; provided, however, that
if Fair Market Value for any date cannot be determined as above provided, Fair
Market Value shall be determined by the Committee by whatever means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.

 

2



--------------------------------------------------------------------------------

2.2 Terms of Stock Options. Options shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of any incentive stock option shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the date of grant of such
option; provided further, that if an incentive stock option shall be granted to
any person who, at the time such option is granted, owns capital stock
possessing more than ten percent of the total combined voting power of all
classes of capital stock of the Company (or of any parent or Subsidiary) (a “Ten
Percent Holder”), the purchase price per share of Common Stock shall be the
price (currently 110% of Fair Market Value) required by the Code in order to
constitute an incentive stock option.

(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
incentive stock option shall be exercised later than ten years after its date of
grant; provided further, that if an incentive stock option shall be granted to a
Ten Percent Holder, such option shall not be exercised later than five years
after its date of grant. The Committee may, in its discretion, establish
performance measures which shall be satisfied or met as a condition to the grant
of an option or to the exercisability of all or a portion of an option. The
Committee shall determine whether an option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
of previously owned whole shares of Common Stock (which the optionee has held
for at least six months prior to the delivery of such shares and for which the
optionee has good title, free and clear of all liens and encumbrances) having a
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) in cash by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (D) a combination of (A) and (B), in each case
to the extent set forth in the Agreement relating to the option and (ii) by
executing such documents as the Company may reasonably request. The Committee
shall have sole discretion to disapprove of an election pursuant to any of
clauses (B)-(D). Any fraction of a share of Common Stock which would be required
to pay such purchase price shall be disregarded and the remaining amount due
shall be paid in cash by the optionee. No certificate representing Common Stock
shall be delivered until the full purchase price therefor has been paid.

 

3



--------------------------------------------------------------------------------

2.3 Termination of Employment.

(a) Death. Subject to paragraph (d) below and unless otherwise specified in the
Agreement relating to an option, if an optionee’s employment by the Company
terminates by reason of death, each option held by such optionee shall be
exercisable only to the extent that such option is exercisable on the date of
such optionee’s death and may thereafter be exercised by such optionee’s
executor, administrator, legal representative, beneficiary or similar person, as
the case may be, until and including the earliest to occur of (i) the date which
is one year (or such other period as set forth in the Agreement relating to such
option) after the date of death and (ii) the expiration date of the term of such
option.

(b) Other Termination. Subject to paragraph (d) below and unless otherwise
specified in the Agreement relating to an option, if an optionee’s employment
with the Company terminates for any reason other than death, each option held by
such optionee shall be exercisable only to the extent that such option is
exercisable on the effective date of such optionee’s termination of employment
and may thereafter be exercised by such optionee (or such optionee’s legal
representative or similar person) until and including the earliest to occur of
(i) the date which is six months (or such other period as set forth in the
Agreement relating to such option) after the effective date of such optionee’s
termination of employment and (ii) the expiration date of the term of such
option.

(c) Death Following Termination of Employment. Subject to paragraph (d) below
and unless otherwise specified in the Agreement relating to an option, if an
optionee dies during the six-month period (or such other period as set forth in
the Agreement relating to such option) following termination of employment for
any other reason other than death, each option held by such optionee shall be
exercisable only to the extent that such option is exercisable on the date of
such optionee’s death and may thereafter be exercised by such optionee’s
executor, administrator, legal representative, beneficiary or similar person, as
the case may be, until and including the earliest to occur of (i) the date which
is six months (or such other period as set forth in the Agreement relating to
such option) after the date of death and (ii) the expiration date of the term of
such option.

(d) Termination of Employment - Incentive Stock Options. If the employment with
the Company of a holder of an incentive stock option terminates by reason of
death or Permanent and Total Disability (as defined in Section 22(e)(3) of the
Code), each incentive stock option held by such optionee shall be exercisable
only to the extent that such option is exercisable on the date of such
optionee’s death or on the effective date of such optionee’s termination of
employment by reason of Permanent and Total Disability, as the case may be, and
may thereafter be exercised by such optionee (or such optionee’s executor,
administrator, legal representative, beneficiary or similar person) until and
including the earliest to occur of (i) the date which is one year (or such
shorter period as set forth in the Agreement relating to such option) after the
date of death or the effective date of such optionee’s termination of employment
by reason of Permanent and Total Disability, as the case may be, and (ii) the
expiration date of the term of such option.

If the employment with the Company of a holder of an incentive stock option
terminates for any reason other than death or Permanent and Total Disability,
each incentive stock option held by such optionee shall be exercisable only to
the extent such option is exercisable on the

 

4



--------------------------------------------------------------------------------

effective date of such optionee’s termination of employment, and may thereafter
be exercised by such optionee (or such optionee’s legal representative or
similar person) until and including the earliest to occur of (i) the date which
is three months after the effective date of such optionee’s termination of
employment and (ii) the expiration date of the term of such option.

If the holder of an incentive stock option dies during the one-year period
following termination of employment by reason of Permanent and Total Disability
(or such shorter period as set forth in the Agreement relating to such option),
or if the holder of an incentive stock option dies during the three-month period
following termination of employment for any reason other than death or Permanent
and Total Disability, each incentive stock option held by such optionee be
exercisable only to the extent such option is exercisable on the date of the
optionee’s death and may thereafter be exercised by the optionee’s executor,
administrator, legal representative, beneficiary or similar person, as the case
may be, until and including the earliest to occur of (i) the date which is six
months (or such shorter period as set forth in the Agreement relating to such
option) after the date of death and (ii) the expiration date of the term of such
option.

III. GENERAL

3.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at the 1997 Annual Meeting of Stockholders, shall become
effective as of the date of approval by the Board. This Plan shall terminate ten
years after its effective date unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any option
granted prior to termination.

Options may be granted hereunder at any time prior to the termination of this
Plan, provided that no option may be granted later than ten years after the
effective date of this Plan. In the event that this Plan is not approved by the
stockholders of the Company, this Plan and any options granted hereunder shall
be void and of no force or effect.

3.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code. No amendment may
impair the rights of a holder of an outstanding option without the consent of
such holder.

3.3 Agreement. No option shall be valid until an Agreement is executed by the
Company and the optionee and, upon execution by the Company and the optionee and
delivery of the Agreement to the Company, such option shall be effective as of
the effective date set forth in the Agreement.

3.4 Non-Transferability. No option shall be transferable other than (i) by will
or the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or (ii) as set forth in the Agreement
relating to an option. Each option may be exercised during the optionee’s
lifetime only by the optionee or the optionee’s legal representative or similar
person. Except as permitted by the second preceding sentence, no option shall be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or

 

5



--------------------------------------------------------------------------------

similar process. Upon any attempt to so sell, transfer, assign, pledge,
hypothecate, encumber or otherwise dispose of any option, such option and all
rights thereunder shall immediately become null and void.

3.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock, payment by the optionee of
any Federal, state, local or other taxes which may be required to be withheld or
paid in connection with an option hereunder. An Agreement may provide that the
optionee may satisfy any obligation to withhold or pay taxes arising on any date
(the “Tax Date”) in connection with the option in the amount necessary to
satisfy any such obligation by any of the following means: (A) a cash payment to
the Company, (B) delivery to the Company of previously owned whole shares of
Common Stock (which the optionee has held for at least six months prior to the
delivery of such shares and for which the optionee has good title, free and
clear of all liens and encumbrances) having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) a cash payment by a broker-dealer acceptable to the Company to
whom the optionee has submitted an irrevocable notice of exercise or (D) a
combination of (A) and (B), in each case to the extent set forth in the
Agreement relating to the option; provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B)-(D). An Agreement may provide for shares of Common Stock to be delivered
having an aggregate Fair Market Value in excess of the minimum amount required
to be withheld, but not in excess of the amount determined by applying the
optionee’s maximum marginal tax rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the optionee.

3.6 Restrictions on Shares. Each option hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any option bear a legend indicating that the sale,
transfer or other disposition thereof by the holder is prohibited except in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

3.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number and class of securities subject to each outstanding option and the
purchase price per security shall be appropriately adjusted by the Committee,
such adjustments to be made in the case of outstanding options without an
increase in the aggregate purchase price. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
adjustment would result in a fractional security being (i) available under this
Plan, such fractional security shall be disregarded, or (ii) subject to an
option under this Plan, the Company

 

6



--------------------------------------------------------------------------------

shall pay the optionee, in connection with the first exercise of the option in
whole or in part, occurring after such adjustment, an amount in cash determined
by multiplying (A) the fraction of such security (rounded to the nearest
hundredth) by (B) the excess, if any, of (x) the Fair Market Value on the
exercise date over (y) the exercise price of the option.

3.8 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any option granted hereunder
shall confer upon any person any right to continued employment by the Company,
any Subsidiary or any affiliate of the Company or affect in any manner the right
of the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

3.9 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock which are subject to an
option hereunder until such person becomes a stockholder of record with respect
to such shares of Common Stock.

3.10 Governing Law. This Plan, each option hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

Adopted by Board of Directors on March 13, 1997.

 

7